Name: 68/273/EEC: Commission Decision of 2 July 1968 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets
 Type: Decision
 Subject Matter: beverages and sugar;  EU finance;  agricultural policy;  foodstuff
 Date Published: 1968-07-04

 Avis juridique important|31968D027368/273/EEC: Commission Decision of 2 July 1968 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets Official Journal L 156 , 04/07/1968 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 2 P. 0089 Danish special edition: Series II Volume II P. 0008 Swedish special edition: Chapter 3 Volume 2 P. 0089 English special edition: Series II Volume II P. 0008 COMMISSION DECISION of 2 July 1968 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets (68/273/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967 1; Whereas, by its Decision of 3 April 1968 2, the Commission instituted machinery for authorizing certain management measures to be taken within the framework of the common organization of agricultural markets; Whereas the considerations which led the Commission to institute that machinery apply also to the fixing of levies and premiums for sugar and molasses ; whereas that Decision should therefore be supplemented, HAS ADOPTED THIS DECISION: Article 1 The following shall be added to Article 1 (1) of the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets: "(d) in the sugar sector: the levies and premiums provided for in Articles 14 and 15 of Council Regulation No 1009/67/EEC 3 of 18 December 1967 on the common organization of the market in sugar and applicable to the products listed in Article 1 (1) (a) and (c) of that Regulation." Article 2 This Decision shall enter into force on 8 July 1968. It shall be published in the Official Journal of the European Communities. Done at Strasbourg, 2 July 1968. For the Commission The President Jean REY 1OJ No 147, 11.7.1967, p. 1. 2OJ No L 89, 10.4.1968, p. 13. 3OJ No 308, 18.12.1967, p. 1.